


116 HR 7264 IH: 21st Century Conservation Corps for Our Health and Our Jobs Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7264
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Mr. Neguse (for himself, Mr. Huffman, Mr. Lowenthal, Ms. Haaland, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To make supplemental appropriations for the Departments of Agriculture, the Interior, Homeland Security, Labor, and Commerce for the fiscal year ending September 30, 2020, and for other purposes.


1.Short titleThis Act may be cited as the 21st Century Conservation Corps for Our Health and Our Jobs Act. 2.Supplemental appropriations for the Departments of Agriculture, the Interior, Homeland Security, Labor, and Commerce (a)In generalThe following amounts are appropriated, out of any amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes:
(1)Forest Service supplemental appropriationsFor additional amounts for the Forest Service— (A)$3,975,000,000 for National Forest System, to remain available through September 30, 2023, of which—
(i)$3,500,000,000, to remain available through September 30, 2023, shall be used for hazardous fuels management activities, subject to the conditions that the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this subsection as the Secretary), shall— (I)prioritize hazardous fuels reduction projects using those amounts for projects—
(aa)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed or in the process of being completed;  (bb)that are noncommercial;
(cc)focus on small diameter trees, thinning, strategic fuel breaks, and fire use to modify fire behavior, as measured by the projected reduction of un­char­ac­ter­is­ti­cal­ly severe wildfire effects for the forest type (such as adverse soil impacts, tree mortality or other impacts); (dd)maximizes the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands;
(ee)does not include the establishment of permanent roads; and (ff)would commit funding to decommission all temporary roads constructed to carry out the project;
(II)not harvest vegetation from old growth stands, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary that meets applicable protection and old growth enhancement objectives, as determined by the Secretary;  (III)complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using those amounts effectively mitigated wildfire risk; and
(IV)not harvest vegetation within Inventoried Roadless Areas; (ii)$150,000,000, to remain available through September 30, 2023, shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments, as authorized by section 4003(f) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)): Provided, That the Secretary may expend such funds on any proposal that has received or been approved for funding through the Collaborative Forest Landscape Restoration Fund and will be implemented through the collaborative process described in section 4003(b)(2) of that Act (16 U.S.C. 7303(b)(2)); 
(iii)$300,000,000, to remain available through September 30, 2023, shall be used for vegetation and watershed management, as determined by watershed-scale analytical assessments; and  (iv)$25,000,000, to remain available through September 30, 2021, for Recreation, Heritage, and Wilderness, which shall be used for the Every Kid Outdoors program authorized by section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9);
(B)$6,000,000,000 for Capital Improvement and Maintenance, to remain available through September 30, 2023, subject to the conditions that— (i)the Secretary shall prioritize the use of those amounts to carry out authorized activities to—
(I)provide stewardship for existing system roads and trails; (II)improve water quality;
(III)improve, maintain, or restore infrastructure for the passage of fish and wildlife; (IV)decommission unneeded roads;
(V)improve visitor services; and (VI)improve recreational and educational access, opportunities and other services to underserved communities;
(ii)$300,000,000 shall be used for the Forest Service Legacy Roads and Trails Remediation Program established by section 8 of Public Law 88–657 (as added by section 4);  (C)$600,000,000 for State and Private Forestry, of which—
(i)$100,000,000, to remain available through September 30, 2023, shall be used for competitive grants under the landscape-scale restoration program established under section 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a), of which $50,000,000 shall be used to enter into contracts with Indian tribes pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); (ii)$100,000,000 shall be used for the Forest Legacy Program, to remain available until expended;
(iii)$100,000,000, to remain available through September 30, 2023, shall be used for the urban and community forestry program;  (iv)$100,000,000, to remain available through September 30, 2023, shall be used for the community forest and open space conservation program; and
(v)$200,000,000, to remain available through September 30, 2023, shall be used for State fire assistance (National Fire Capacity); (D)$30,000,000 for the Water Source Protection Program; and
(E)$100,000,000 for the purchase of personal protective equipment and other preparedness and response expenses relating to COVID–19, to remain available through September 30, 2023: Provided, That the Administrator of the Federal Emergency Management Agency shall consider allocating personal protective equipment and appropriate testing for COVID–19 to Federal and cooperating wildland firefighters and law enforcement personnel from Federal land management agencies. (2)Natural Resources Conservation ServiceFor an additional amount for the Natural Resources Conservation Service, $5,500,000,000 for Conservation Operations, to remain available through September 30, 2023, which shall be used to fund alternative funding arrangements under section 1271C(d) of the Food Security Act of 1985 (16 U.S.C. 3871c(d)), the eligible partner (as defined in section 1271A of that Act (16 U.S.C. 3871a)) with respect to which demonstrates quantifiable and cost-efficient sediment and nutrient reductions, and near-term job creation, subject to the conditions that—
(A)the amounts shall be used— (i)to fund high-impact resiliency projects to restore watersheds, the eligible partner (as so defined) with respect to which demonstrates—
(I)quantifiable reductions to nonpoint source pollution; or (II)quantified water savings that functionally benefit native fish and wildlife species; and
(ii)to provide $200,000,000 in technical assessment funding to eligible partners (as so defined) to analyze and quantify the sediment and nutrient benefits in advance of projects carried out using those amounts, on a State-by-State and watershed-by-watershed basis, by December 31, 2022; and (B)with respect to a project funded using amounts made available under this paragraph—
(i)the project shall be approved on an expedited basis;  (ii)the project shall receive 100 percent Federal financial assistance, with eligible partners (as so defined) managing the projects receiving a 20-percent administrative rate; and
(iii)of the amount provided for the project, not more than 15 percent shall be used by the Secretary to provide technical assistance and measure project results. (3)Community wood energy and wood innovation program$100,000,000 for the Secretary for competitive grants under the Community Wood Energy and Wood Innovation Program established under section 9013 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113), to remain available through September 30, 2023: Provided, That the Secretary may award the grants notwithstanding section 9013(g)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(g)(2)).
(4)Department of the Interior supplemental appropriationsFor additional amounts— (A)for the Bureau of Land Management—
(i)$2,025,000,000 for Management of Lands and Resources, to remain available until September 30, 2023, which shall be used for hazardous fuels management activities, subject to the conditions that the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall— (I)prioritize hazardous fuels reduction projects using those amounts for projects—
(aa)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed or in the process of being completed; (bb)that are noncommercial;
(cc)focus on small diameter trees, thinning, strategic fuel breaks, and fire use to modify fire behavior, as measured by the projected reduction of un­char­ac­ter­is­ti­cal­ly severe wildfire effects for the forest type (such as adverse soil impacts, tree mortality, or other impacts); (dd)maximizes the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands;
(ee)does not include the establishment of permanent roads; and (ff)would commit funding to decommission all temporary roads constructed to carry out the project; 
(II)not harvest vegetation from old growth stands, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary that meets applicable protection and old growth enhancement objectives, as determined by the Secretary; and (III)complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using those amounts effectively mitigated wildfire risk; and
(ii)$25,000,000, to remain available until September 30, 2021, shall be used for the Every Kid Outdoors program authorized by section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9); (B)for the United States Fish and Wildlife Service, to remain available until September 30, 2021—
(i)$300,000,000 for Resource Management, of which—  (I)$150,000,000 shall be used for the partners for fish and wildlife program; and
(II)$150,000,000 shall be used for migratory bird management under the North American waterfowl joint ventures program; and (ii)$15,000,000 for National Wildlife Refuge System, which shall be used for the Every Kid Outdoors program authorized by section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9);
(C)for the Bureau of Reclamation, $4,505,000,000 for Water and Related Resources, of which— (i)$4,500,000, to remain available through September 30, 2023, which shall be used to carry out the WaterSMART program authorized by subtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et seq.), subject to the conditions that—
(I)projects funded using those amounts shall have— (aa)quantifiable and high-efficiency improvements to regional drought resiliency; or 
(bb)quantifiable increases in streamflows that functionally benefit native fish and wildlife species; and (II)the amount of a grant provided using those amounts shall be not more than $50,000,000; and
(III)$100,000,000 shall be provided in technical assessment funding to recipients of amounts under that program to analyze and quantify the sediment and nutrient benefits of projects carried out using those amounts, on a State-by-State basis, by December 31, 2022; and (ii)$5,000,000, to remain available through September 30, 2021, shall be used for the Every Kid Outdoors program authorized by section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9);
(D)for the Bureau of Indian Affairs, $45,000,000 for Operation of Indian Programs, of which— (i)$20,000,000 shall be used for forestry, subject to the condition that such amount shall be divided equally between Tribal priority allocation and forest projects;
(ii)$20,000,000 shall be made available to Indian Tribes on a competitive basis to build capacity for participation in large landscape-scale forest health treatments; and (iii)$5,000,000 shall be used for a workforce development initiative to recruit and retain forestry professionals on Indian land; and
(E)for the National Park Service— (i)$575,000,000 for Operation of the National Park Service, to remain available through September 30, 2021, of which—
(I)$25,000,000 shall be used for the Every Kid Outdoors program authorized by section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9); (II)$50,000,000 shall be used to support programming and partnerships with youth-serving organizations; and
(III)$500,000,000 shall be used for the Emergency Outdoor Recreation Legacy Partnership Program, subject to the conditions that— (aa)50 percent of the funds shall be divided equally among each State and Territory;
(bb)50 percent of the funds shall be divided proportionally among the States and Territories based on 2010 urban population; and (cc)the Secretary shall coordinate with the Executive Officers of the States and Territories to distribute 100 percent Federal share grants on an expedited basis to support job creation and economic revitalization through projects that—
(AA)acquire land and water for parks and other outdoor recreation purposes; (BB)develop new or renovate existing outdoor recreation facilities; and
(CC)improve delivery of recreation services, including personnel, training, facilities, programming, rec­re­a­tion equipment and supplies; and (dd)priority shall be given to those projects that—
(AA)create or significantly enhance access to park and recreational opportunities in a qualifying urban area that lack parks and outdoor recreation areas within .5 miles or a 10-minute walk; (BB)improve outdoor recreation opportunities for high-need populations based on income, age, or other measures of vulnerability and need;
(CC)provide opportunities for employment or job training in site rehabilitation or operations; (DD)engage and empower underserved communities and youth; and
(EE)take advantage of coordination among various levels of government; and (ii)$6,000,000,000 for Construction and Major Maintenance, to remain available through September 30, 2023, subject to the conditions that the Secretary shall prioritize the use of those amounts to carry out authorized activities to—
(I)provide stewardship for existing system roads and trails; (II)improve water quality;
(III)improve, maintain, or restore infrastructure for the passage of fish and wildlife; (IV)improve visitor services; and
(V)improve recreational and educational access, opportunities, and other services to underserved communities.  (5)Department of Homeland Security supplemental appropriationsFor an additional amount for the Department of Homeland Security for Disaster Relief Fund, $100,000,000 for the Building Resilient Infrastructure and Communities program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until September 30, 2031, for the purposes of increasing wildfire resiliency.
(6)Department of Labor appropriations$9,000,000,000 for the Department of Labor for the Civilian Conservation Corps program established under subtitle E of title I of the Workforce Innovation and Opportunity Act, to remain available through September 30, 2022. (7)Department of Commerce supplemental appropriationsFor an additional amount for the Department of Commerce for Operations, Research, and Facilities, $2,000,000,000 for the National Oceans and Coastal Security Fund established under section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503) to award grants under section 906 of that Act (16 U.S.C. 7505), to remain available until September 30, 2031, for the purposes of creating jobs, restoring wetlands, dunes, reefs, marshes, kelp forests, man­groves, and other living shorelines to reduce flood risks, create habitat, and restart tourism. 
(b)Local benefit; environmental analysisTo the extent practicable, in using amounts made available under subsection (a)(1), the Secretary of Agriculture, acting through the Chief of the Forest Service— (1)is encouraged to enter into stewardship contracting projects under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) in order to maximize the economic benefit for rural communities; and
(2)shall carry out projects using those amounts in accordance with section 104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514). (c)Public lands service organizationsIn carrying out projects using amounts made available under paragraphs (1) through (4) of subsection (a), the Secretaries shall—
(1)to the maximum extent practicable— (A)use qualified youth or conservation corps (as defined in section 203 of that Act (16 U.S.C. 1722)); and
(B)use non-profit wilderness and trails stewardship organizations; (2)consult with the Corps Network, the National Wilderness Stewardship Alliance, American Trails, and other public lands stewardship organizations for the purpose of identifying appropriate projects, activities, and workforce development outcomes; and
(3)be authorized to use such amounts as are necessary to provide technical assistance. (d)Matching funds waiverAny otherwise applicable matching funds requirements, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)), shall be waived for projects carried out using amounts made available under this section. 
(e)Federal coordinationThe head of each Federal agency for which amounts are made available under this section shall monitor and track, through an online platform that is usable by personnel across Federal agencies, the expenditure of those amounts. (f)PriorityIn using amounts made available under this section, the Secretary of Agriculture, the Secretary of the Interior, the Secretary of Homeland Security, or the Secretary of Labor, as applicable, shall give priority to funding projects that maximize quantifiable environmental benefits for the least cost. 
3.Outfitters and guides relief program
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a holder of a special use permit that has fewer than 500 full-time equivalent employees.
(2)FundThe term Fund means the Outfitters and Guides Relief Fund established by subsection (b). (3)Secretary concernedThe term Secretary concerned means—
(A)the Secretary of Agriculture, acting through the Chief of the Forest Service, in the case of a special use permit issued by the Forest Service;  (B)the Secretary of the Interior, in the case of a special use permit issued by—
(i)the Department of the Interior; or (ii)a State agency described in paragraph (4)(H); and
(C)the Secretary of Homeland Security, acting though the Commandant of the U.S. Coast Guard, in the case of a special use permit issued by the Coast Guard; and (D)the Secretary of Defense, in the case of a special use permit issued by the Corps of Engineers.
(4)Special use permitThe term special use permit means— (A)with respect to the Forest Service, a special use authorization (as defined in section 251.51 of title 36, Code of Federal Regulations (or successor regulations)), for guiding or outfitting (as those terms are defined in that section (or successor regulations));
(B)with respect to the National Park Service, a commercial use authorization for outfitting and guiding issued under— (i)section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)); or
(ii)section 101925 of title 54, United States Code; (C)with respect to the National Park Service, a concession contract for outdoor recreation activities awarded under subchapter II of chapter 1019 of title 54, United States Code (not including a commercial use authorization under section 101925 of that title);
(D)with respect to the United States Fish and Wildlife Service, a special use permit for recreational, sport fishing, or hunting outfitting and guiding; (E)with respect to the Bureau of Land Management, a special recreation permit for commercial outfitting and guiding; 
(F)with respect to the Bureau of Reclamation, a use authorization for guiding, outfitting, or other recreational services; (G)with respect to the Coast Guard, a license provided to operate a vessel issued under section 2101(51)(B) of title 46, United States Code;
(H)with respect to the Corps of Engineers, a contract for recreation services; and (I)with respect to a State agency that issues recreational special use permits to recreation service providers, a special use agreement for recreational services.
(b)Establishment of FundThere is established in the Treasury of the United States a fund, to be known as the Outfitters and Guides Relief Fund. (c)Use of amountsThe Secretary concerned shall use amounts in the Fund to provide payments to eligible entities in accordance with this section.
(d)Applications
(1)In generalTo receive a payment under this section, not later than 18 months after the date of enactment of this Act, an eligible entity shall submit to the Secretary concerned an application to receive a payment. (2)LimitationAn eligible entity may submit applications under paragraph (1) not more frequently than once every 90 days during the 18-month period beginning on the date of enactment of this Act.
(e)Payments
(1)In generalSubject to paragraphs (2) and (3), the amount of a payment under this section shall be an amount equal to the difference between, during the period that the eligible entity was unable to provide recreational services at full capacity under a special use permit due to a State or Federal action resulting from the Coronavirus Disease 2019 (referred to in this subsection as the covered period)— (A)the sum obtained by adding—
(i)the operating and administrative expenses, including payments to independent contractors, of the eligible entity directly relating to recreational services under the special use permit, as calculated based on the average of the 3 previous years; and (ii)the payroll expenses and owner compensation of the eligible entity directly relating to recreational services under the special use permit, as calculated based on the average of the 3 previous years; and
(B)the full gross revenue of the eligible entity, during the covered period, directly relating to recreational services under the special use permit. (2)Certain entitiesSubject to paragraph (3), in the case of an eligible entity that has been a holder of a special use permit for less than 3 years, the amount of a payment under this section shall be an amount equal to the lesser of—
(A)the operating expenses of the eligible entity, during the covered period, directly relating to recreational services under the special use permit during the covered period; and (B)$30,000.
(3)LimitationAn eligible entity shall not receive any amount under this section that covers expenses or compensation described in paragraphs (1) and (2) for which assistance has been provided under— (A)section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36));
(B)section 7(b)(2) of that Act (15 U.S.C. 636(b)(2)); or (C)section 12005 of the CARES Act (Public Law 116–136).
(f)Duties of eligible entities
(1)In generalAn eligible entity shall use a payment received under this section to continue business operations of the eligible entity. (2)ConditionAs a condition on the receipt of a payment under this section, an eligible entity shall retain not less than—
(A)70 percent of the full-time equivalent positions of the eligible entity, based on the average number of full-time equivalent positions of the eligible entity during the comparable period, as determined by the Secretary concerned, over the 3 previous years; and (B)60 percent of the contractor positions of the eligible entity, based on the average number of contractor positions of the eligible entity during the comparable period, as determined by the Secretary concerned, over the 3 previous years.
(g)AppropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $7,000,000,000 to the Fund for the period of fiscal years 2020 and 2021, to remain available until expended. 4.Every kid outdoors programSection 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9) is amended—
(a)in subsection (a), by striking paragraph (5) and inserting the following:  (5)Student or studentsThe term student or students means any fourth, fifth, or sixth grader or home-schooled learner 10 to 12 years of age residing in the United States, including any territory or possession of the United States.;
(b)in subsection (b)— (1)by striking subparagraph (C) of paragraph (2) and inserting the following:

(C)Presence of a student requireda pass described in subparagraph (A) shall be effective only if the student to which the pass was issued is present at the point of entry to the applicable Federal land or water.; and (2)by striking paragraph (5).
5.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:  8.Forest Service Legacy Roads and Trails Remediation Program (a)EstablishmentThere is established the Forest Service Legacy Roads and Trails Remediation Program (referred to in this section as the Program).
(b)AdministrationThe Program shall be administered by the Secretary, acting through the Chief of the Forest Service (referred to in this section as the Secretary). (c)National strategyThe Secretary shall develop a national strategy to carry out the Program in accordance with this section.
(d)ActivitiesIn carrying out the Program, the Secretary shall— (1)carry out critical maintenance and urgent repairs and associated activities on National Forest System roads, trails, and bridges;
(2)restore passages of fish and other aquatic species by removing or replacing unnatural barriers from such passages; and (3)decommission roads and trails in accordance with subsection (h).
(e)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore— (1)water quality;
(2)a watershed that supplies a public drinking water system; (3)the habitat of a threatened, endangered, or sensitive fish or wildlife species; or
(4)a watershed for which the Secretary has completed a watershed protection and restoration action plan pursuant to section 304 of the Healthy Forests Restoration Act (16 U.S.C. 6543). (f)National forest systemExcept with respect to a project carried out on a watershed for which the Secretary has a cooperative agreement under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), each project carried out under this section shall be on a National Forest System road or trail.
(g)Identification of minimum road systemsNot later than 3 years after the date of enactment of this section, the Secretary shall identify, for each unit of the National Forest System, the minimum road system and unneeded roads in accordance with section 212.5(b) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act). (h)Unneeded roadsThe Secretary shall decommission any roads identified as unneeded under subsection (g) as soon as practicable after making the identification under that subsection.
(i)Review; revisionThe Secretary shall review, and may revise, an identification made under subsection (g) for a unit of the National Forest System during a revision of the land and resource management plan applicable to that unit. (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2030..
6.Civilian Conservation Corps
(a)EstablishmentTitle I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) is amended— (1)by redesignating subtitle E (29 U.S.C. 3241 et seq.) as subtitle F; and
(2)by inserting after subtitle D the following:  ECivilian Conservation Corps 176.Civilian Conservation Corps program (a)DefinitionsIn this section: 
(1)Member organizationsThe term member organizations means the boards, entities, and agencies that agree to an agreement described in subsection (d). (2)Qualified entityThe term qualified entity means an entity carrying out a program using qualified youth or conservation corps criteria.
(3)Qualified youth or conservation corps criteriaThe term qualified youth or conservation corps criteria means the model and standards for a program described in section 203(11) of the Public Land Corps Act of 1993 (16 U.S.C. 1722(11)). (b)EstablishmentThe Secretary shall establish and carry out a Civilian Conservation Corps program. The program shall be carried out using qualified youth or conservation corps criteria and through Civilian Conservation Corps projects.
(c)GrantsIn carrying out the Civilian Conservation Corps program, the Secretary shall make grants to eligible State boards and local boards, acting in partnership with member organizations, to carry out Civilian Conservation Corps projects. (d)Eligible boardsTo be eligible to receive a grant under this section, a State board or local board shall have entered into an agreement with one or more qualified entities and, at the option of the board involved, one or more applicable State or local agencies, to carry out a Civilian Conservation Corps project. The agreement shall specify the roles of the State board or local board, of each qualified entity, and of any other applicable State or local agency involved, in carrying out the Civilian Conservation Corps project.
(e)ApplicationTo be eligible to receive a grant under this section for a Civilian Conservation Corps project, the State board or local board shall submit an application to the Secretary, at such time and in such manner as the Secretary may require, that contains— (1)a description of the project, including how the projects relates to goals described in subsection (g);
(2)a copy of the agreement described in subsection (d); (3)the scope of work and budget for the project;
(4)the number of enrollees needed to carry out the project; (5)a description of the manner in which the member organizations shall recruit, screen, and select enrollees;
(6)a description of the manner in which the qualified entities will provide, through the project— (A)education, work experience, and work-based learning; and
(B)training, such as basic skills training, the development of job-specific occupational skills, or other training activities, designed to lead to the attainment of an industry-recognized credential, including a description of the training that leads to the credential; (7)a description of the stipend, allowance, or other benefits an enrollee in the project will receive;
(8)a description of the supportive services that an enrollee in the project will receive; and (9)information specifying how the member organizations will collect such information on the project and enrollees as the Secretary may require, and submit a report containing that information to the Secretary.
(f)Fiscal agentThe State board or local board shall act as the fiscal agent for the grant and shall distribute funds for the Civilian Conservation Corps project to the member organizations involved. (g)Eligible use of fundsQualified entities may use funds distributed for each Civilian Conservation Corps project, with goals relating to conservation, outdoor recreation, or other environmental matters, for—
(1)education, work experience, and workforce investment activities outlined in section 129(c)(2) related to conservation, outdoor recreation, and other environmental industries; (2)other education and training activities that focus on career development in such industries;
(3)activities leading to development and completion of the project; (4)activities for data collection, management, and reporting;
(5)other activities designed to lead to successful completion of the project and workforce development outcomes; and (6)any administrative activities supporting the project.
(h)Qualified youth or conservation corpsIn carrying out projects under this section, the Secretary shall— (1)consult with the National Association of Service and Conservation Corps—
(A)to establish standards used to identify appropriate types of Civilian Conservation Corps projects, and activities to be provided and workforce development outcomes sought, through those projects; and (B)to establish specific performance accountability measures for evaluating Civilian Conservation Corps projects; and
(2)enter into a contract or cooperative agreement with the National Association of Service and Conservation Corps to develop recommendations for the standards and measures described in paragraph (1).. (b)Conforming Amendments (1)One-stop delivery systemsSection 121(b)(1)(C)(ii)(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(b)(1)(C)(ii)(II)) is amended by striking subtitles C through E and inserting subtitles C, D, and F.
(2)TransitionSection 503(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3343(b)) is amended by inserting before the period at the end the following: (as in effect on the day before the date of enactment of the Workforce Innovation and Opportunity Act). (c)Table of ContentsThe table of contents in section 1(b) of the Workforce Innovation and Opportunity Act is amended—
(1)by striking the item relating to the subtitle heading for subtitle E of title I and inserting the following:    Subtitle F—Administration;and  (2)by inserting after the item relating to section 172 the following:


Subtitle E—Civilian Conservation Corps 
Sec. 176. Civilian Conservation Corps program..
7.Temporary waiver of ski area permit and rental fees during the COVID-19 pandemicNotwithstanding section 701 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 497c), section 7 of the Act of April 24, 1950 (64 Stat. 84, chapter 97; 16 U.S.C. 580d), section 302 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732), and section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)), ski area permit and rental fees authorized under those sections shall be temporarily waived and not required to be paid to the United States for the period beginning on March 13, 2020, and ending on June 1, 2021, due to the COVID–19 pandemic, provided the following conditions are met: (1)The permit or lease was issued before March 13, 2020.
(2)The permit or lease is in effect on the date of enactment of this Act. (3)The permit or lease holder was in good standing as of March 13, 2020.
8.Temporary waiver of outdoor recreation land use permit fees
(a)DefinitionsIn this section: (1)AuthorizationThe term authorization means an authorization (including a special use permit and a concession contract) for the holder of the authorization to provide recreational services and operations related to the public’s recreation that was executed by the Secretary concerned and the holder of the authorization under a covered law.
(2)Covered authorizationThe term covered authorization means an authorization— (A)that was awarded or issued by the Secretary concerned before March 13, 2020; and
(B)that is in effect on the date of enactment of this Act, including an authorization that is expired, but which, as of the date of enactment of this Act, the Secretary concerned is continuing to treat as being in effect; and (C)under which the holder was in good standing as of March 13, 2020.
(3)Covered feeThe term covered fee means any fee owed under a covered authorization that is accrued or otherwise based on revenues obtained or operations conducted during the period beginning on March 13, 2020, and ending on December 31, 2021. (4)Covered lawThe term covered law means—
(A)the last paragraph under the heading Forest Service in the Act of March 4, 1915 (16 U.S.C. 497); (B)section 7 of the Act of April 24, 1950 (64 Stat. 84, chapter 97; 16 U.S.C. 580d);
(C)section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)); and (D)subchapter II of chapter 1019 of title 54, United States Code.
(5)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to an authorization executed by the Secretary of the Interior; and
(B)the Secretary of Agriculture, with respect to an authorization executed by the Secretary of Agriculture. (b)Covered fee reliefNotwithstanding any other provision of law—
(1)any covered fees shall be waived and shall not be required to be paid to the Secretary concerned; and (2)any covered fees that have been paid to the Secretary concerned before the date of enactment of this Act shall, as soon as practicable after the date of enactment of this Act, be reimbursed by the Secretary concerned to the holder of the covered authorization under which the covered fee was paid.
(c)Extension of term of covered authorizations
(1)Extension of covered authorizationsNotwithstanding any other provision of law, the Secretary concerned shall extend the term of any covered authorization by an additional 2 years. (2)LimitationAny extension under paragraph (1) shall be subject to any authority of the Secretary concerned to revoke an authorization, including for reasons based on the unsatisfactory performance of the holder of the authorization.
9.Emergency designation
(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.

